DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 10/28/2020 is acknowledged.  Claims 12 and 17 have been amended.  Claims 12-17 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 07/28/2020.

Response to Arguments
Applicant’s arguments with respect to claims 12 and 17 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 12 and 17 recite that “the working fluid at an inlet of the evaporator is in a subcooled liquid phase.” Applicant pointed to lines 23-34 of page 5, lines 17-23 of page 11, and line 36 of page 11 through line 6 of page 12 for support. However, these cited portions describe only that the working fluid discharged from the pump is in a liquid phase. The working fluid discharged from the pump 23 is not the working fluid at the evaporator 24 inlet, since the working fluid discharged from the pump 23 is first heated in the internal heat exchanger 25 before flowing to the evaporator 24. There does not appear to be any description of the working fluid being in a liquid phase at all, much less subcooled, at the inlet of the evaporator after being heated in the internal heat exchanger. In fact, the only mention of a subcooled liquid phase working fluid is in relation to the prior art Rankine cycle shown in Fig. 2B, and again only with regard to the working fluid discharged from the pump (p. 11, l. 22-23). In contrast to the prior art Rankine cycle in which the working fluid remains in the liquid phase in the internal heat exchanger (p. 11, l. 34-35), the working fluid in the instant invention is described as changing from a liquid phase to a gas-liquid two phase in the internal heat exchanger (p. 12, l. 20-25 and p. 14, l. 11-19). For these reasons, one of ordinary skill would not have understood the applicant to have had possession of the claimed invention at the time the application was filed. 
Claims 13-16 are also rejected by virtue of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 12 and 17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cogswell et al. US 2013/0160449.
Regarding claim 12, Cogswell discloses (see Figs. 1 and 2):
A Rankine cycle apparatus 24 comprising: 
a pump 40 ; 
an evaporator 32; 
an expander 36; 
a condenser 44; and 
an internal heat exchanger 46 that allows heat exchange to take place between a working fluid, being a single organic fluid (R245fa [0012]), discharged from the expander 36 and the working fluid discharged from the pump 40, wherein 
the Rankine cycle apparatus 24 is configured such that (see Fig. 2 and para. [0020]): 
a temperature of the working fluid at an inlet of the expander (state 1) is set so that a temperature of the working fluid at an outlet of the expander (state 2) is higher than the saturation temperature on a high-pressure side of the cycle (indicated by the upper horizontal line adjacent state 6); and 
the working fluid at an inlet of the evaporator (state 6) is in a subcooled liquid phase (“The condenser/evaporator 32 receives nearly saturated liquid (a temperature that is close to 

Regarding claim 17, Cogswell discloses (see Figs. 1 and 2):
A method for operating a Rankine cycle apparatus 24, the Rankine cycle apparatus comprising: a pump 40; an evaporator 32; an expander 36; a condenser 44; and an internal heat exchanger 46 that allows heat exchange to take place between a working fluid, being a single organic fluid (R245fa [0012]), discharged from the expander 36 and the working fluid discharged from the pump 40, 
the method comprising (see Fig. 2 and para. [0020]) setting a temperature of the working fluid at an inlet of the expander (state 1) so that a temperature of the working fluid at an outlet of the expander (state 2) is higher than a saturation temperature on a high-pressure side of the cycle (indicated by the upper horizontal line adjacent state 6) and the working fluid at an inlet of the evaporator (state 6) is in a subcooled liquid phase (“The condenser/evaporator 32 receives nearly saturated liquid (a temperature that is close to boiling) from the recuperator 46… A smaller recuperator 46, for example, results in less heat transferred and therefore a cooler more subcooled state at 6” [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cogswell et al. US 2013/0160449 in view of Coll et al. US 2003/0213246.
Regarding claim 13, Cogswell is silent regarding:
wherein the expander is a positive-displacement expander (Cogswell discloses a turbine).
Coll teaches:
wherein the expander is a positive-displacement expander (“The expander 101 may be of any design, such as for example, a positive displacement expander and a scroll expander” [0024]). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to substitute the expander in Cogswell (turbine) with that taught by Coll (positive displacement expander) to the same predictable effect, since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious. MPEP §2144.06.  

Regarding claims 14-16, Cogswell is silent regarding:
A combined heat and power system comprising: the Rankine cycle apparatus according to claim 12; and a heat medium circuit in which a heat medium as a low-temperature heat source for cooling the working fluid in the condenser of the Rankine cycle apparatus flows (Cogswell discloses a cooling water circuit 42 for cooling the working fluid in the condenser 44, but is silent regarding this cooling water circuit being a heat medium circuit of a combined heat and power system).
wherein the heat medium is water, and hot water produced in the condenser is used for at least one selected from hot water supply and space heating.

Coll teaches:
A combined heat and power system comprising: a Rankine cycle apparatus 103, 105, 101, 102, 106; and a heat medium circuit 112 in which a heat medium as a low-temperature heat source for cooling the working fluid in the condenser 102 of the Rankine cycle apparatus flows. 
wherein the heat medium is water (“the hydronic fluid (typically water)” [0028]), and hot water produced in the condenser is used for at least one selected from hot water supply and space heating (“For DHW [domestic hot water] services, an external heating loop 112 (shown partially) may be coupled to condenser 102” [0028], “The hydronic fluid flowing through external heating loop or DHW system 112 is circulated with a conventional hot water pump 113, and is supplied as space heat via a radiator or related device (not shown) to, for example, space 111” [0029]). 
wherein the heat medium is air ("heat (usually in the form of hot air or water)" [0002]; also see col. 6, l. 6-11 of US 6,598,397, the patent of application 09/998,705 incorporated by reference at [0023]: “another fluid, typically air or water, can be passed through and heated by the organic working fluid.  This SH [space heating] fluid is then circulated to radiators or similar space heating devices within a dwelling”), and hot air produced in the condenser is used for indoor heating (“The hydronic fluid flowing through external heating loop or DHW system 112 is circulated with a conventional hot water pump 113, and is supplied as space heat via a radiator or related device (not shown) to, for example, space 111” [0029], “This SH [space heating] fluid is then circulated to radiators or similar space heating devices within a dwelling” US 6,598,397 col. 6, l. 6-11). 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        03/17/2021


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, March 18, 2021